Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
Acknowledgment is made of applicant's claim for foreign priority based on PCT/JP2017/033754 application dated 4/15/19, which claims priority on JP2016-226581 application dated 11/22/16. 

Information Disclosure Statement
The examiner reviewed IDS document(s) on 4/15/19, 6/5/19 and 6/27/19, carefully considering the art cited within the document(s).

Claims 1-17 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 9 is directed towards a program, which must be embodied within a non-transitory medium in order to meet the statutory subject requirement.  Consequently claim 9 is rejected as directed to non-statutory subject matter.  


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 10-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As described below, the disclosure does not provide adequate structure of the claimed means plus function elements (transmission unit, acquisition unit, etc.)   The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient details that one of ordinary skill in the art can reasonable conclude that the inventor had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 14 requires supplying “a service to the second device of which the identification information is associated with the identification information of the plurality of first devices”.   It is not clear whether there is an issue with the antecedent basis or whether the claim intend to suggests that there is the identification information that is the same for the second device and the plurality of first devices.  Given the fact that “the plurality” appears to be a subject to the antecedent basis, for the purpose of the initial examination, the examiner considers the limitation requiring to read “a service to the second device of which the identification information is associated with  of
Claims 1-7, 10-17 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Specifically, the drawings merely shows a graphic representation of the claimed (storage, transmission, communication, etc.) units and the specification merely structure the claimed means.  Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 
Appropriate correction/clarification is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-10, 12-14 and 16 are rejected under 35 U.S.C. 102(a) as anticipated by Ramalingam (USPN 8135624).
Ramalingam teaches an information processing method that is performed by a computer, the information processing method comprising: acquiring biometric information for biometric authentication that is fingerprint information (mobile device equipped with input to receive biometric data, col. 20 lines 53-64 (thereafter 20/53-64)) and identification information of a device to which a service is supplied; and transmitting the identification information (a removable SIM card including a user identification … the server 118 includes user identifiers that represent users interacting with the server via a mobile device and determines if communication coming from the mobile device, 5/12-14 and 7/42-65) in accordance with success of the biometric authentication (mobile device analyzes biometric and if it matches the stored biometric data a functionality of the device is granted, 20/65-21/60), wherein the transmission unit also transmits identification information of the information processing terminal (the device provide information (geolocation) to a server to allow to determine a location of the device) in accordance with the success of the biometric (fingerprint information) authentication (mobile device analyzes biometric, for example fingerprint scan and if it matches the stored biometric data a functionality of the device is granted, 20/65-21/60). 
Furthermore, a skilled in the art would readily appreciate that computing devices offer their functionalities by executing programs and the elements offering the claimed functionalities are equated to the claimed units, and given no specific 
Lastly, skilled in the art would readily appreciate that computing devices operating on data must store data in a set of elements equated to claimed units associate this data, a user providing his biometrics that is matched against the stored data and in case of success resulting in communicating data to the server meets the broadest reasonable interpretation of the claim 3, Fig. 1 and the associated text addresses the limitation 16 and, lastly,. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ramalingam (USPN 8135624) in view of Stanley (USPUB 20020130150) or, in the alternative Choi (USPUB 20150074797).
Ramalingam teaches the information processing terminal used by a target user of the biometric authentication (see Fig. 1 and the associated text). 
As per claim 4, Ramalingam does not, but Stanley and Choi teach the information processing terminal worn by the user (see Stanley’s Fig. 1 and the associated text or Choi’s para 120).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine Ramalingam’s and Stanley’s/Choi’s inventions given the predictable benefit of usability and electronic transactions.
As per claim 5, having the terminal with the acquisition unit worn by the user, there are only two different solutions, acquiring the biometric information when the information processing terminal when worn by the target user or when the terminal is not worn, each being an obvious variant of each other while providing the benefit of customization and flexibility. 
Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ramalingam (USPN 8135624) in view of Toffolet (USPUB 20040006655).
Ramalingam invention has been discussed above.
Although, Ramalingam limitation is limited to a single (and no other) second device(s), implementing other devices would have been variant as illustrated by Toffolet (para 77), and including Toffolet’s teaching into Ramalingam’s invention would have been obvious to one of ordinary skill in the art before the effective filling date of the invention given the benefit of allowing transactions being implemented by various subscribers.

Conclusion

Claims 11 and 14 overcame the art of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Poltorak whose telephone number is (571) 272-3840.  The examiner can normally be reached Monday through Thursday from 9:00 a.m. to 5:00 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/PIOTR POLTORAK/           Primary Examiner, Art Unit 2433